Citation Nr: 0112044	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ear disorder, to 
include otitis externa and otitis media.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from October 1974 to 
May 1985.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1998, by the Winston-Salem, North Carolina, Regional 
Office (RO), which denied service connection for a left ear 
disorder.  The notice of disagreement with that determination 
was received in August 1998.  The statement of the case was 
issued in September 1999, and the veteran's substantive 
appeal was received in November 1999.  The appeal was 
received at the Board in March 2001.  

The Board notes that, in the November 1999 substantive 
appeal, the veteran requested a hearing before a traveling 
member of the Board, and thus, a Travel Board hearing was 
scheduled for February 9, 2001.  However, the record contains 
a memorandum dated February 8, 2001, indicating that the 
veteran would be unable to attend the hearing; it was also 
noted that the veteran would request a videoconference 
hearing.  Pursuant to his request, a videoconference hearing 
before a Member of the Board was scheduled for April 2, 2001; 
however, a March 26, 2001 VA form 119 (Report of Contact) 
indicates the veteran requested that his hearing be canceled.  
Therefore, as the record does not contain further indication 
that the veteran requested that the aforementioned hearings 
be rescheduled, the Board will proceed with its review on the 
present record.  See 38 C.F.R. § 20.702.  

The Board also notes that, in his substantive appeal (VA Form 
9), dated November 1999, the veteran indicated that he was 
seeking service connection for both ears.  By a rating action 
in February 2000, the RO denied service connection for a 
bilateral ear disorder.  The veteran was notified of that 
decision and of his appellate rights in a letter that same 
month.  As he has not submitted a notice of disagreement with 
this determination, the issue of service connection for a 
bilateral ear condition is not presently in appellate status.  
The only issue currently on appeal is the one reflected on 
the first page of this decision.  


REMAND

The veteran essentially contends that he suffered damage to 
his ears as a result of an explosion that occurred near his 
head during a training exercise in service.  The veteran 
indicates that he was actually scheduled to undergo surgery 
during service, but that he was reluctant to have surgery on 
his ears.  The veteran further maintains that he continued to 
receive treatment for infections in his left ear after his 
discharge from service.  Having reviewed the record, the 
Board has concluded that it is necessary to return the claim 
on appeal to the RO in order to conduct further evidentiary 
development and to ensure compliance with due process 
considerations, as will be discussed below.  

During the pendency of this appeal, portions of title 38 of 
the United States Code have been amended.  Specifically, 38 
U.S.C.A. § 5103, which concerns VA's duty to assist a 
claimant with the development of facts pertinent to his 
claim, has been substantially revised.  The revised statutes 
contain no "well-grounded claim" requirement, and instead 
provide that VA must assist in the development of a claim 
unless "no reasonable possibility" exists that such 
assistance would aid in substantiating the claim.  VA must 
make "reasonable efforts" to obtain relevant records that 
the claimant adequately identifies and authorizes the agency 
to obtain.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-99 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7).  The Board 
finds that these revisions are applicable to the instant 
claim, as they are more favorable than the prior statutory 
provisions.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991); see also Holliday v. Principi, ___ Vet.App. ___, No. 
99-1788 (Feb. 22, 2001).

In addition, because the VARO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
On remand, the RO will have the opportunity to adjudicate the 
claims on appeal in light of the statutory amendments.  

The revised statutory provisions also indicate that VA's duty 
to assist includes the duty to obtain medical examinations 
and opinions when necessary for making a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on a claim if there is evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active military service and the record does not 
contain sufficient medical evidence for a decision to be made 
on the claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (to 
be codified at 38 U.S.C. § 5103A).  In applying this new 
provision to the instant appeal, the Board has concluded that 
it is necessary to obtain additional examination, and a 
medical opinion with regard to the veteran's claim for 
service connection for a left ear disorder, to include otitis 
media and otitis externa.  

Initially, the Board notes that, while the medical evidence 
of record reflects that the veteran has been diagnosed with 
left ear otitis media and otitis externa, none of this 
evidence contains a definitive opinion as to whether this 
disorder was caused by his military service.  

The available evidence is indicative of in-service treatment 
for recurrent otitis externa and otitis media.  
Significantly, in April 1976, the veteran was diagnosed with 
otitis externa of the left ear.  During a clinical 
examination in September 1977, it was noted that the veteran 
had chronic otitis media in both ears.  Medical records from 
the North Carolina Department of Corrections, dated from 
March 1998 to July 1998, show that the veteran continued to 
receive clinical evaluation and treatment for ear infections.  
The records indicate that the veteran was seen in April 1998 
for complaints of painful drainage from the left ear.  
Examination revealed an erythematous left external canal; the 
examiner was unable to see the tympanic membrane due to pain 
and yellowish/green drainage.  The clinical assessment was 
otitis media.  Three days later, the veteran was diagnosed 
with bilateral otitis externa.  

The United States Court of Veterans Appeals has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet.App. 221 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet.App. 121 (1991).  

Under these circumstances, the Board finds that a VA 
examination by a physician who specializes in disorders of 
the ears should be accomplished in order to obtain an opinion 
with respect to the etiology of any currently diagnosed 
otitis media and otitis externa of the left ear.  See Hyder, 
Green, supra.  

In view of the foregoing, and to ensure full compliance with 
due process requirements, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time since 
service for a left ear disorder.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.  

2.  The RO should schedule the veteran 
for an examination by a physician with 
expertise in the area of ear disorders, 
for the purpose of determining the 
nature, severity, and etiology of any 
current left ear disorder, to include any 
infections.  The claims folder, to 
include this Remand, must be provided to 
the examiner for review in conjunction 
with the examination.  All special tests 
and studies should be conducted as 
indicated, and all objective findings 
should be noted in detail.  The examiner 
should indicate current diagnoses for any 
currently manifested left ear disorder.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed left ear disorder, including 
otitis media and/or otitis externa, is 
related to the symptoms documented during 
service.  The physician should provide 
the complete rationale for his/her 
opinion.  If the requested opinion cannot 
be provided, the reasons therefor should 
be expressly indicated in the examination 
report.  

3.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinion are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet.App. 268 (1998).  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
for service connection for a left ear 
disorder, including otitis externa and 
media.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


